DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37-40, 42 and 43 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Haggstrom, Kurt  et al. (US 20050033222 A1). 
Regarding claim 37, Haggstrom discloses a catheter (¶ [0003], multiple lumen catheter; ¶ [0055], [0058], FIGS. 1-4, a catheter 10; ¶ [0080], FIGS. 6-9, another alternate embodiment of catheter 10), comprising: 
a body comprising a body side wall, a proximal end and a distal end (¶ [0058], elongated tubular body 12 that extends to a distal end 14); 
a septum extending from the proximal end to the distal end, a first lumen and a second lumen separated by the septum (¶ [0058], Body 12 has a first lumen 16 and a second lumen 18, with a septum 20 disposed therebetween); 
the first lumen forming a first mouth at the distal end, and the second lumen forming a second mouth at the distal end (¶ [0070], first cavity 56; ¶ [0075], second cavity 62); 
a first slot formed in a portion of the body side wall at the distal end and in fluid communication with the first lumen; and a second slot formed in a portion of the body side wall at the distal end and in fluid communication with the second lumen (¶ [0080], First wall 22 includes a first wall extension 228 …  Second wall 24 includes a second wall extension 232; ¶ [0083], First cavity 56 is further bounded by a proximal base 264; ¶ [0086], Second cavity 62 is further bounded by a proximal base 266); 
wherein each of the first and second slots extends linearly along a direction parallel to a longitudinal axis of the body (FIGS. 6-9, slots defined by first and second wall extensions 228, 232 extend linearly relative to body 12); 
the distal end of the body and the septum terminate in a plane perpendicular to the longitudinal axis of the body (¶ [0081], second step 214; ¶ [0084], second step 218; Figs. 6-9 shows that each of septum extension 26, second step 214 and second step 218 are coterminal at the distal end of body 12); and
the distal end of the body has a substantially round cross section, and each of the first and second lumens has a substantially D-shaped cross-section at the distal end (first and second lumens 16, 18 are substantially D-shaped). 
Haggstrom teaches the invention substantially as claimed by Applicant but is silent whether each of the first and second slots has a width that is between 30% and 60% of a longer dimension of the D-shaped cross-section of a corresponding one of the first and second lumen. 
Haggstrom constructs the slots to occupy less than half of a circumference of the body wall, on each side of the septum (¶ [0082], Concave surface 230 spans across approximately one-quarter of the circumference of body 12 or a substantially 90-degree arc). The slots are defined at their proximal end by proximal bases 264, 266 and share the circumference of the catheter with the 90-degree concave surface 230, 234 and first step 212, 216. Therefore, less than 50% of the circumference remains for the slots. The effective width of the slots, when measured parallel to the end surface, appears to fall within the claimed 30% - 60% range. A skilled artisan would have been motivated to select an appropriate slot width in order to satisfy Haggstrom’s requirement of concave surfaces 230, 234 spanning approximately 90 degrees of the circumference of the catheter. 
To clarify, this rejection cites the embodiment FIGS. 6-9, which includes two lumens, a septum and two slots. 

Regarding claims 38-40 and 43, Haggstrom discloses a catheter wherein the first slot is positioned substantially opposite to the second slot in a diametrical direction (Figs. 6-9, proximal bases 264, 266 are diametrically opposed);  
wherein when viewed at the cross-section at the distal end, an opening of each of the first and second slots through the body side wall faces at a right angle to a plane of the septum (Figs. 6-9, proximal bases 264, 266 define a plane which extends at a right angle to a plane of septum 20);
wherein the first slot comprises a first slot proximal end and a first slot distal end, the first slot distal end extending to the first mouth; and the second slot comprises a second slot proximal end and a second slot distal end, the second slot distal end extending to the second mouth (Figs. 6-9, first and second slots are defined at their proximal ends by proximal bases 264, 266, and at their distal ends by the plane of concave surfaces 230, 234);
wherein dimensions of the first lumen are identical to dimensions of the second lumen (Figs. 6-9, proximal bases 264, 266 and second steps 214, 218 appear substantially identical).  

Regarding claim 42, Haggstrom does not explicitly disclose that each of the first and second slots has a length in a direction parallel to the longitudinal axis of the body between 8 mm and 30 mm. 
The slot length is interpreted as a result-effective variable. Haggstrom provides a reference dimension of a septum extension (¶ [0067] First wall extension 28 extends distally, a distance a, beyond inlet opening 46 of first lumen 16 … approximately 0.100-0.200 inches), which equates to 2.54 to 5.08 mm (0.100 to 0.200 inches * [2.54 mm / inch]). In Fig. 4, the slots (first cavity 56, second cavity 62) appear larger than the septum extension 26. Likewise, the lengths of the slots in Figs. 6-9 will be slightly larger than this reference dimension. A skilled artisan would have been motivated to adjust the dimensions of Haggstrom’s slots in order to provide adequate fluid flow through the slots.  

Claims 41 and 44 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Haggstrom, Kurt  et al. (US 20050033222 A1) in view of Hamatake; Bret et al. (US 20060004325 A1).
Regarding claims 41 and 44, Haggstrom lacks rounded proximal ends and a third lumen. Hamatake discloses a dialysis catheter (¶ [0004], [0005], [0010], [0051], catheter 2), comprising: 
first and second slot proximal ends that are rounded (¶ [0051], openings 12, 14, 16 for the three corresponding lumens 4, 6, 8; ¶ [0056] FIG. 1C illustrates another variation similar to the design shown in FIG. 1A; however, the walls of the proximal lumens 6, 8 have extended flanges 36, 38, 40 around their openings, which may direct blood flow and may provide a smoother surface profile for the catheter to minimize resistance and/or abrasion during insertion of the catheter into an orifice, such as a blood vessel); 
further comprising: a third lumen extending from the proximal end to the distal end, the third lumen forming a third mouth at the distal end; wherein the first, second, and third lumens are separated from each other by a septum (¶ [0051], the catheter comprises three or more lumens … FIG. 1 illustrates one variation of the catheter 2, with three lumens 4, 6, 8; ¶ [0053], three interior walls 22, 24, 26). 
Regarding the limitation of a third slot, a skilled artisan would have been able to modify Haggstrom with Hamatake’s third lumen by replicating Haggstrom’s first or second lumen according to Hamatake’s three-lumen design. 
Hamatake minimizes resistance during insertion of the catheter (¶ [0056]); and also enables the catheter to independently infuse fluids or extract blood from the patient (¶ [0055]). One would be motivated to modify Haggstrom with Hamatake’s rounded proximal ends and third lumen to minimize resistance and optionally infuse medications. Therefore, it would have been obvious to modify Haggstrom with Hamatake’s rounded proximal ends and third lumen in order to minimize resistance and deliver additional fluids. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 37-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 6 and 15 of Ravenscroft ‘573; Adrian et al. (US 9044573 B2).  
Regarding pending claim 37, Ravenscroft ‘573 claims all limitations in patented claims 1, 4 and 6, namely a catheter (claim 1, A method for dialyzing … comprising … apparatus comprising: a hemodialysis catheter), comprising: 
a body comprising a body side wall, a proximal end and a distal end (claim 1, an elongated body);
a septum extending from the proximal end to the distal end, a first lumen and a second lumen separated by the septum (claim 1, first and second lumens extending from the proximal end of the elongated body to the distal end of the elongated body … wherein the first and second lumens are separated by a septum); 
the first lumen forming a first mouth at the distal end, and the second lumen forming a second mouth at the distal end (claim 1, wherein the first and second lumens terminate on the planar distal end surface in first and second mouths, respectively);
a first slot formed in a portion of the body side wall at the distal end and in fluid communication with the first lumen; and a second slot formed in a portion of the body side wall at the distal end and in fluid communication with the second lumen (claim 1, first and second longitudinal slots formed in the distal end of the elongated body and communicating with the interiors of the first and second lumens, respectively, the first and second longitudinal slots opening on the planar distal end surface);
wherein each of the first and second slots extends linearly along a direction parallel to a longitudinal axis of the body; the distal end of the body and the septum terminate in a plane perpendicular to the longitudinal axis of the body (claim 1, wherein the first and second longitudinal slots are set perpendicular to the plane of the septum);
the distal end of the body has a substantially round cross section, and each of the first and second lumens has a substantially D-shaped cross-section at the distal end (claim 4, wherein the outer surface of the distal end of the elongated body has a circular shape, and further wherein the first and second lumens each have a D-shaped cross-section); and 
each of the first and second slots has a width that is between 30% and 60% of a longer dimension of the D-shaped cross-section of a corresponding one of the first and second lumen (claim 6, wherein the width of the first and second longitudinal slots is between approximately 30% and 60% of the longer dimension of the D-shaped lumen). 

Regarding pending claim 38, Ravenscroft ‘573 does not explicitly claim that the first slot is positioned substantially opposite to the second slot in a diametrical direction. However, Ravenscroft ‘573 implies that the first and second slots are opposed to each other since the lumens arranged side-by-side and also each have a D-shaped cross-section (claim 1, wherein the first and second lumens terminate on the planar distal end surface in first and second mouths, respectively, arranged in side-by-side configuration; claim 4, wherein the first and second lumens each have a D-shaped cross-section).  

Regarding pending claim 40, Ravenscroft ‘573 does not explicitly claim that the first slot comprises a first slot proximal end and a first slot distal end, the first slot distal end extending to the first mouth; and the second slot comprises a second slot proximal end and a second slot distal end, the second slot distal end extending to the second mouth. However, Ravenscroft ‘573 implies that the first and second slots coincide with the first and second mouths since both the slots and mouths converge at a planar distal end surface of the catheter (claim 1, with the first and second mouths being aligned with the planar distal end surface … the first and second longitudinal slots opening on the planar distal end surface). 

Regarding pending claims 39 and 41-44, Ravenscroft ‘573 claims all limitations in patented claims 1, 3, 4 and 15 as shown in table 1.
Table 1: Ravenscroft ‘573 double patenting
Pending claim 
Ravenscroft ‘573
39
1
41
4
42
3
43
4
44
15



Claims 37-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 5, 7 and 16 of Ravenscroft ‘842; Adrian et al. ( US 10004842 B2).  
Regarding pending claim 37, Ravenscroft ‘842 claims all limitations in patented claims 1, 2, 5 and 7, namely a catheter (claim 1, Apparatus … comprising: a hemodialysis catheter), comprising: 
a body comprising a body side wall, a proximal end and a distal end (claim 1, an elongated body having a proximal end and a distal end);
a septum extending from the proximal end to the distal end, a first lumen and a second lumen separated by the septum (claim 1, first and second lumens extending from the proximal end of the elongated body to the distal end of the elongated body … wherein the first and second lumens are separated by a septum);  
the first lumen forming a first mouth at the distal end, and the second lumen forming a second mouth at the distal end (claim 1, wherein the first and second lumens terminate on the substantially planar distal end surface in first and second mouths, respectively, arranged in side-by-side configuration);
a first slot formed in a portion of the body side wall at the distal end and in fluid communication with the first lumen; and a second slot formed in a portion of the body side wall at the distal end and in fluid communication with the second lumen (claim 1, first and second longitudinal slots formed in the distal end of the elongated body and communicating with the interiors of the first and second lumens, respectively, the first and second longitudinal slots opening on the substantially planar distal end surface);
wherein each of the first and second slots extends linearly along a direction parallel to a longitudinal axis of the body (claim 2, wherein the first and second longitudinal slots are set substantially perpendicular to the plane of the septum);
the distal end of the body and the septum terminate in a plane perpendicular to the longitudinal axis of the body (claim 1, wherein the distal end terminates in a substantially planar distal end surface);
the distal end of the body has a substantially round cross section, and each of the first and second lumens has a substantially D-shaped cross-section at the distal end (claim 5, wherein the outer surface of the distal end of the elongated body has a substantially circular shape, and further wherein the first and second lumens each have a substantially D-shaped cross-section); and 
each of the first and second slots has a width that is between 30% and 60% of a longer dimension of the D-shaped cross-section of a corresponding one of the first and second lumen (claim 7, wherein the width of the first and second longitudinal slots is between approximately 30% and 60% of the longer dimension of the D-shaped lumen). 

Regarding pending claim 38, Ravenscroft ‘842 does not explicitly claim that the first slot is positioned substantially opposite to the second slot in a diametrical direction. However, Ravenscroft ‘842 implies that the first and second slots are opposed to each other since the lumens arranged side-by-side and also each have a D-shaped cross-section (claim 1, wherein the first and second lumens terminate on the substantially planar distal end surface in first and second mouths, respectively, arranged in side-by-side configuration; claim 5, wherein the first and second lumens each have a substantially D-shaped cross-section).

Regarding pending claim 40, Ravenscroft ‘842 does not explicitly claim that the first slot comprises a first slot proximal end and a first slot distal end, the first slot distal end extending to the first mouth; and the second slot comprises a second slot proximal end and a second slot distal end, the second slot distal end extending to the second mouth. However, Ravenscroft ‘842 implies that the first and second slots coincide with the first and second mouths since both the slots and mouths converge at a planar distal end surface of the catheter (claim 1, wherein the first and second lumens terminate on the substantially planar distal end surface in first and second mouths, respectively … first and second longitudinal slots formed in the distal end of the elongated body and communicating with the interiors of the first and second lumens, respectively).

Regarding pending claims 39 and 41-44, Ravenscroft ‘842 claims all limitations in patented claims 2, 4, 5 and 16 as shown in table 2.
Table 2: Ravenscroft ‘842 double patenting
Pending claim 
Ravenscroft ‘842
39
2
41
5
42
4
43
5
44
16


Claims 37-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8, 11 and 12 of Ravenscroft ‘794; Adrian et al. (US 10765794 B2).  
Regarding pending claim 37, Ravenscroft ‘794 claims all limitations in patented claims 1, 4, 6 and 11, namely a catheter (claim 1, A catheter), comprising: 
a body comprising a body side wall, a proximal end and a distal end (claim 1, a body comprising a body side wall, a body proximal end, and a body distal end);
a septum extending from the proximal end to the distal end, a first lumen and a second lumen separated by the septum (claim 1, a first lumen extending from the body proximal end to the body distal end … a second lumen extending from the body proximal end to the body distal end; claim 11, wherein the first lumen is separated from the second lumen by at least one septum);
the first lumen forming a first mouth at the distal end, and the second lumen forming a second mouth at the distal end (claim 1, the first lumen forming a first mouth at the body distal end … the second lumen forming a second mouth at the body distal end); 
a first slot formed in a portion of the body side wall at the distal end and in fluid communication with the first lumen (claim 1, a first slot formed in a portion of the body side wall and in fluid communication with the first lumen); and 
a second slot formed in a portion of the body side wall at the distal end and in fluid communication with the second lumen (claim 1, a second slot formed in a portion of the body side wall and in fluid communication with the second lumen);
wherein each of the first and second slots extends linearly along a direction parallel to a longitudinal axis of the body (claim 1, wherein the first slot is located on the first lumen at a first slot position and the second slot is located on the second lumen at a second slot position, the first slot position being diametrically opposite to the second slot position);
the distal end of the body and the septum terminate in a plane perpendicular to the longitudinal axis of the body (claim 6, wherein the body distal end comprises a planar surface); and
the distal end of the body has a substantially round cross section, and each of the first and second lumens has a substantially D-shaped cross-section at the distal end (claim 4, wherein at least a portion of the first slot has a cross sectional shape that is D-shaped and at least a portion of the second slot has a cross sectional shape that is D-shaped). 
Ravenscroft ‘794 does not explicitly claim that each of the first and second slots has a width that is between 30% and 60% of a longer dimension of the D-shaped cross-section of a corresponding one of the first and second lumen. The relative width of the slots and longer dimension of the D-shaped cross-section is interpreted as a result-effective variable, subject to experimentation and testing. 
The width of the slots must be adjusted to fit within the longer dimension of the D-shaped cross-section through routine experimentation. For example, the slot width has an upper limit of the cross-section width, a slot width of 100% will leave only an exposed septum at the distal end of the body. A slot width which is too small will not conduct fluid effectively, since it will discharge fluid only at the distal end. 
Ravenscroft ‘794 instead calls for redirecting fluid to exit through the slots (claim 4, the first slot configured such that fluid being discharged from the first lumen primarily exits at and/or near the first slot distal end … the second slot configured such that fluid being discharged from the second lumen primarily exits at and/or near the second slot distal end). 
 Therefore, it would have been obvious to adjust the slot width in order for fluid to exit primarily through the slots. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding pending claims 38-44, Ravenscroft ‘794 claims all limitations in patented claims 1-5, 8 and 12 as shown in table 3.
Table 3: Ravenscroft ‘794 double patenting
Pending claim 
Ravenscroft ‘794
Pending claim 
Ravenscroft ‘794
38
2
42
5
39
7
43
8
40
1, 3
44
12
41
4




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781